DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 04/12/2021 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/12/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bultitude (US 2018/0012706).
Regarding claim 1, Bultitude discloses a multilayer capacitor (Fig. 10, 20), comprising: a capacitor body (Fig. 10, body) formed by placing two or more stacked units (Fig. 10, above 50 and below 
Regarding claim 2, Bultitude further discloses that the capacitor body further includes a buffer layer (Fig. 10, layer between 28s) disposed between the adjacent stacked units (Fig. 10).  
Regarding claim 6, Bultitude further discloses that the capacitor body includes a first stacked unit (Fig. 10, above 50) having a higher density portion (Fig. 10, top layer above top 22) and a lower density portion (Fig. 10, top layer of 28s) of the dielectric layers located in an upper portion and a lower portion (Fig. 10), respectively, of the first stacked unit in the stacking direction (Fig., 10), and the capacitor body further includes a second stacked unit (Fig. 10, below 52), disposed in a lower side of the first stacked unit in the stacking direction (Fig. 10), having a higher density portion (Fig. 10, below bottom 24) and a lower density portion (Fig. 10, lower 28s) of the dielectric layers located in a lower portion and an upper portion, respectively (Fig. 10), of the second stacked unit in the stacking direction, such that the lower density portion of the first stacked unit and the lower density portion of the second stacked unit are adjacent to DB1/ 105576481.1each other (Fig. 10).  
Regarding claim 7, Bultitude further discloses that the capacitor body includes a pair of adjacent stacked units (Fig. 10) comprising a first stacked unit and a second stacked unit (Fig. 10, top and bottom halves), and higher density portions of the dielectric layers of the first and second stacked units, or .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bultitude (US 2018/0012706) in view of ONO et al (US 2019/0164693).
Regarding claim 8, Bultitude discloses a multilayer capacitor (Fig. 10, 20), comprising: a capacitor body (Fig. 10, body) including two or more stacked units stacked in a row in a stacking direction of dielectric layers (Fig. 10, above 50/below 52 in up down direction), each of the two or more stacked units including a plurality of dielectric layers (Fig. 10, 32) and a plurality of first and second internal electrodes (Fig. 10, 22/24) alternately disposed with a respective dielectric layer interposed therebetween (Fig. 10); and first and second external electrodes (Fig. 10, 25/26) disposed on the capacitor body and electrically connected to the first and second internal electrodes (Fig. 10), respectively (Fig. 10).

ONO teaches that lengths (Fig. 3, length in Y direction) of the plurality of first and second internal electrodes (Fig. 4, 12/13) in a width direction (Fig. 10, left and right) of the capacitor body (Fig. 4, 16) become less upwardly or downwardly from a middle portion of each of DB1/ 105576481.1the two or more stacked units (Fig. 10).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of ONO to the invention of Bultitude, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 9, Bultitude, as modified by ONO, further discloses that the capacitor body further includes a buffer layer (Fig. 10, layer between 28s) disposed between the adjacent stacked units (Fig. 10).  
Regarding claim 10, Bultitude, as modified by ONO, fails to fully teach that each of the two or more stacked units satisfies W2/W1>0.96, where a maximum length of an internal electrode among the plurality of first and second internal electrodes in the width direction is defined as "W1", and a minimum length of an internal electrode among the plurality of first and second internal electrodes in the width direction is defined as "W2".
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make it so that a maximum length of an internal electrode among the plurality of first and second internal electrodes in the width direction is defined as "W1", and a minimum length of an internal electrode among the plurality of first and second internal electrodes in the width direction is defined as "W2", in order to fit user need and size restrictions of the product, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the capacitor body includes a first stacked unit having a lower density portion of the dielectric layers located in an upper portion of the first stacked unit in the stacking direction, DB1/ 105576481.1and the capacitor body further includes a second stacked unit, disposed in a lower side of the first stacked unit in the stacking direction, having a higher density portion of the dielectric layers located in an upper portion of the second stacked unit in the stacking direction” in combination with the other claim limitations. 
Regarding claim 4, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the capacitor body includes a first stacked unit having a higher density portion and a lower density portion of the dielectric layers located in a lower portion and an upper portion, respectively, of the first stacked unit in the stacking direction, and the capacitor body further includes a second stacked unit, disposed in a lower side of the first stacked unit in the stacking direction, having a higher density portion and a lower density portion of the dielectric layers located in an upper portion and a lower portion, respectively, of the second stacked unit in the stacking direction, such that the higher density portion of the first stacked unit and the higher density portion of the second stacked unit are adjacent to each other” in combination with the other claim limitations. 
Regarding claim 5, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the capacitor body includes a first stacked unit having a lower DB1/ 105576481.1density portion of the dielectric layers located in an upper portion of the first stacked unit in the stacking direction; and the capacitor body further includes a second stacked unit, disposed in a lower side of the first stacked unit in the stacking direction, having a higher density portion of the dielectric layers located in an upper portion of the second stacked unit in the stacking direction, and the first stacked unit and the second stacked unit are alternately stacked one after another” in combination with the other claim limitations.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on (571) 272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848